cc ebeo - plr-119882-98 date internal_revenue_service index no number release date entity e state s participant p trustee t dear this responds to your letter of date and subsequent correspondence on behalf of entity e requesting a ruling concerning the proposed amended and restated deferred_compensation plan the plan which e intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 e is represented to be a political_subdivision of state s and thus to be an eligible governmental entity described in sec_457 the facts presented are as follows under the plan an employee of e such as participant p may elect to defer compensation he or she would have received for services rendered to entity e until attainment of age ½ death separation_from_service with the employer or until the occurrence of an unforeseeable_emergency any employee including non-highly compensated non-management employees and independent_contractor employed by e may participate in this plan by signing a participation_agreement the plan also includes a provision permitting a participant to elect an in-service distribution of dollar_figure or less from his or her account in certain limited circumstances set forth thereunder and in accordance with sec_457 the plan also includes a provision permitting a participant to make a plan-to-plan transfer under sec_457 to another eligible sec_457 plan in certain limited circumstances set forth therein the participant’s election to defer compensation under the plan must be filed prior to the beginning of the month in which his or her salary reduction agreement becomes effective the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before he attains normal_retirement_age under the plan the amounts that may be deferred under the annual maximum limitation and the catch-up provision are within the limitations of sec_457 including the sec_457 coordinated deferral provision plr-119882-98 with certain limitations a participant may elect the manner in which his or her deferred amounts will be distributed a distribution election must be made prior to the date any such payment must commence to the participant if the participant fails to make a timely election distribution will commence at the time and in the manner set forth in the plan the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code in accordance with sec_457 the assets of the plan will be held in a_trust established pursuant to a written_agreement that constitutes a valid trust under state law the plan further provides that in accordance with sec_457 of the code the trustee of its assets must hold all the sec_457 plan’s assets for the exclusive benefit of the participants and their beneficiaries and that all amounts deferred under the plan must be transferred to the trust within an administratively reasonable_time period to comply with this requirement all amounts of compensation deferred under the plan are required to be transferred to a subaccount maintained by the plan trustee in the name of the participant not later than business days after the end of the month in which the compensation would otherwise have been paid to the participant the trustee t is represented to be a third-party financial_institution the rights of any participant or beneficiary to payments pursuant to the plan are generally nonassignable the plan provides that distribution to a former spouse or alternate_payee pursuant to a domestic_relations_order may occur or commence only when the participant himself becomes eligible to receive distributions under the plan and under sec_457 if such alternate_payee receives rights to amounts in a participant's account under a domestic_relations_order the plan may maintain a bookkeeping account for such beneficiary the plan_administrator may make distributions from such account pursuant to the domestic_relations_order to the alternate_payee at or after the time sec_457 permits distributions from the participant's account sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 plr-119882-98 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ½ ii when the participant is separated from service with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations however sec_401 generally allows plans to postpone the required_beginning_date until april of the calendar_year following the later of the calendar_year in which the employee retires or in which he attains age ½ sec_1_457-2 of the income_tax regulations defines an unforeseeable_emergency as severe financial hardship to the participant resulting from a sudden and unexpected illness or accident of the participant or of a dependent loss of the participant's property due to casualty or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant sec_457 provides that a participant is not required to include in gross_income any portion of the entire amount payable to such participant solely due to the transfer of such portion from one eligible_deferred_compensation_plan to another eligible_deferred_compensation_plan sec_457 provides that if a sec_457 plan is or becomes an ineligible plan then the deferred_compensation shall be included in the gross_income of the participant or beneficiary for the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to such compensation and the tax treatment of any amount made available under such plan to a participant or beneficiary shall be determined under sec_72 relating to annuities sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries a basic requirement prescribed by sec_457 is that an eligible sec_457 plan must meet the sec_457 distribution_requirements described above in order to retain its tax-deferred eligible status a sec_457 plan would violate these provisions of sec_457 and the regulations thereunder if the participant or anyone else received a distribution from the its assets earlier than the earliest date established in sec_457 plr-119882-98 based upon the facts and representations submitted the provisions of the revised plan and the amendments summarized above and the other documents presented we conclude as follows the deferred_compensation plan established by entity e along with the submitted supporting documents constitutes an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 e’s plan remains an eligible_plan under sec_457 even though e may make this plan available to all its employees including non-highly compensated and non-management employees since e is an eligible governmental entity amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible in gross_income for the taxable_year or years in which amounts are paid or otherwise made available to a participant such as p or beneficiary including one named in a domestic_relations_order in accordance with the terms of the plan e's plan will not become an ineligible plan described in sec_457 solely because its administrator or trustee complies with a domestic_relations_order requiring the distribution of the benefits of a participant in pay status currently eligible to receive distributions under sec_457 to the alternate_payee named in the order such as the participant's spouse or ex-spouse to meet the participant's obligations with respect to alimony support or division of marital rights the trust established under e’s sec_457 plan is treated under sec_457 as exempt from federal income_taxation pursuant to sec_501 trustee t is eligible to serve as the trustee of the trust established under e’s plan pursuant to sec_457 the transfer of any amount from a participant’s account in the plan to another eligible_deferred_compensation_plan will not result in the inclusion in the gross_income of the participant of any portion of the entire amount payable to the participant from the account sec_457 no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than e's plan described above in addition this ruling applies only to deferrals made after the date this ruling was issued if either the plan the trust associated with the plan or other supporting documents submitted with the ruling_request is significantly modified this ruling will not plr-119882-98 necessarily remain applicable this ruling is directed only to entity e and to the participants and beneficiaries of its plan and applies only to the plan and other documents submitted on date and revised in accordance with the amendments submitted on date sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure
